Exhibit 10.1

IBERIABANK Corporation

Phantom Stock Award Agreement

IBERIABANK Corporation (the “Corporation”) may offer Phantom Stock Awards to key
associates. The Phantom Stock Award component provides a monetary award based on
units of IBERIABANK Corporation stock where the award’s value will follow the
stock’s price and incentivize associates to drive long-term company success as
an element of our total compensation package.

 

  1. Contribution and Distribution.

1.1 Effective DATE, (the “Award Date”) the Corporation awards to EMPLOYEE (the
“Participant”) XXX shares of phantom stock (the “Phantom Stock”) valued by
dividing $             by the closing price of a share of the Corporation’s
common stock (the “Common Stock”) on the Award Date, and subject to a seven-year
vesting schedule. The vesting terms are outlined below and the anniversary date
is the date corresponding to the Award Date in subsequent years.

1.2 The Phantom Stock will be paid out in cash upon vesting based on the number
of shares vesting multiplied by, except as otherwise provided in Section 3 in
the event of a Change in Control, the closing market price of a share of Common
Stock on the vesting date or if no trade of Common Stock occurred on that date,
then on the preceding date on which the markets were open and a trade occurred.
The payment will be processed with the regular payroll cycle and paid out on a
bi-weekly payroll date within 30 days following the vesting date.

1.3 The Participant shall become fully vested (a) if the Participant dies while
he is employed by the Corporation, or (b) if the Participant becomes disabled,
which means any physical or mental impairment which qualifies the Participant
for disability benefits under the applicable long-term disability plan
maintained by the Corporation or, if no such plan applies, which would qualify
such Participant for disability benefits under the Federal Social Security
System. Upon the termination of the Participant’s service to the Company, for
any reason other than death or disability, the Participant shall forfeit the
unvested portion of Phantom Stock.

 

Vesting Schedule  

Vesting Date

   Vested Percentage  

Award Date

   0 %

1st Anniversary Date

   0 %

2nd Anniversary Date

   16.667 %

3rd Anniversary Date

   33.334 %

4th Anniversary Date

   50.001 %

5th Anniversary Date

   66.668 %

6th Anniversary Date

   83.335 %

7th Anniversary Date

   100 %



--------------------------------------------------------------------------------

  2. Dividend Equivalents.

If dividends are paid on the Common Stock, the Participant shall be entitled to
a “dividend equivalent” on each unvested share of Phantom Stock then held by the
Participant. A “dividend equivalent” is a dollar amount equal to the cash
dividends that the Participant would have been entitled to receive if the
Participant had been the owner on the record date for a dividend paid on the
Common Stock of that number of shares of Common Stock equal to the number of
unvested shares of Phantom Stock then held by the Participant. Dividend
equivalents will be deemed to be reinvested in additional shares of Phantom
Stock that will vest and be paid out on the same date as the underlying shares
of Phantom Stock on which the dividend equivalents were paid. The number of
shares of Phantom Stock that are acquired with a dividend equivalent shall be
determined by dividing the aggregate of dividend equivalents paid on the
unvested Phantom Stock by the closing price of a share of the Common Stock on
the dividend payment date.

 

  3. Change in Control.

3.1 All Phantom Stock shall immediately vest upon a Change in Control of the
Corporation. The Phantom Stock shall be paid out in cash following the date of
the Change in Control.

3.2 The amount paid shall be equal to the number of shares of Phantom Stock
vesting multiplied by the “Change of Control Value.” The “Change of Control
Value” shall be equal to whichever of the following items is applicable to the
Change of Control:

(a) the per share price to be paid to shareholders of the Corporation in any
merger, consolidation or other reorganization,

(b) the price per share offered to shareholders of the Corporation in any tender
offer or exchange offer whereby a Change of Control takes place,

(c) in the event that the consideration offered to shareholders of the
Corporation in any transaction described in this Section 3 consists of anything
other than cash, the Board of Directors of the Corporation or its Compensation
Committee shall determine the fair cash equivalent of the portion of the
consideration offered that is other than cash, or

(d) in all other events, the closing price of a share of Common Stock on the
date of the Change of Control or if there were no trades on that date, then on
the preceding date on which a trade occurred.

3.3 “Change in Control” means,

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “1934
Act”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of more than 25 percent of the combined voting power of the
Corporation’s then outstanding securities; provided, however, that for purposes
of this paragraph (a) of this definition the following acquisitions shall not
constitute a Change in Control:

(i) any acquisition of securities directly from the Corporation,

 

2



--------------------------------------------------------------------------------

(ii) any acquisition of securities by the Corporation,

(iii) any acquisition of securities by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation, or

(iv) any acquisition of securities by any corporation or entity pursuant to a
transaction that does not constitute a Change of Control under paragraph (c) of
this definition; or

(b) individuals who, as of the date this Agreement (the “Agreement Date”),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Agreement Date whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Incumbent Board; or

(c) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Corporation or any direct or indirect subsidiary
of the Corporation), or sale or other disposition of all or substantially all of
the assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination,

(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Corporation’s outstanding common stock and the
Corporation’s voting securities entitled to vote generally in the election of
directors immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50 percent of the then
outstanding shares of common stock, and more than 50 percent of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which, for purposes of this subparagraph (c)(i) and
paragraphs (c)(ii) and (c)(iii) shall include a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries), and

(ii) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the

 

3



--------------------------------------------------------------------------------

Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25 percent or more of the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or 25 percent or more of the combined voting power of the
then outstanding voting securities of such corporation, and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d) approval by the shareholders of the Corporation of a plan of complete
liquidation or dissolution of the Corporation.

4. Phantom Stock Award Adjustments. In the event of any change in the
outstanding shares of Common Stock of the Corporation by reason of any stock
dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares, or other similar corporate change, adjustments will
automatically be made to the Participant’s Phantom Stock necessary under this
Agreement in order to fairly give effect to such change and to the purpose and
intent of this Agreement.

5. No Segregation of Assets. The Corporation shall not segregate any assets in
connection with Phantom Stock. The rights of the Participant to benefits under
this Agreement shall be solely those of a general, unsecured creditor of the
Corporation

6. Withholding of Taxes. The amounts payable to a Participant under this
Agreement shall be reduced by any amount that the Corporation is required to
withhold with respect to such payments under the then applicable provisions of
the Internal Revenue Code, and state or local income tax laws.

7. No Rights as a Shareholder. A Participant shall have no dividend, voting, or
any other rights as a shareholder with respect to any Common Stock as a result
of the award of Phantom Stock.

8. Assignment. No right or interest to or in Phantom Stock shall be assignable
by the Participant except by will or the laws of descent and distribution. No
right, benefit or interest of the Participant hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation or set off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntarily or involuntarily, to effect any action specified
in the immediately preceding sentences shall, to the full extent permitted by
law, be null, void and of no effect; provided, however, that this provision
shall not preclude the Participant from designating one or more beneficiaries to
receive any amount that may be payable to the Participant under this Agreement
after the Participant’s death and shall not preclude the legal representatives
of the Participant’s estate from assigning any right hereunder to the person or
persons entitled thereto under the Participant’s will, or, in the case of
intestacy, to the person or persons entitled thereto under the laws of intestacy
applicable to the Participant’s estate.

 

4



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement constitutes the entire agreement between the
Corporation and the Participant concerning the subject matter hereof, and
supersedes all other agreements, whether written or oral, with respect to such
subject matter.

10. Tax Treatment. The Phantom Stock is intended to constitute a short-term
deferral under Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance issued thereunder. The Corporation is not
responsible for, and makes no representation or warranty whatsoever in
connection with, the tax treatment hereunder.

11. Waivers. No waiver of any term or condition hereof shall be binding unless
it is in writing and signed by the Corporation and the Participant. The waiver
by any party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach by any party.

12. Administration. The Director of Human Resources may correct any defect or
supply any omission or reconcile any inconsistency in this Agreement in the
manner and to the extent he or she shall deem expedient to carry the Agreement
into effect, and he or she shall be the sole and final judge of such expediency.
The determination of the Director of Human Resources on the matters referred to
in this Agreement shall be final, binding, and conclusive on all interested
parties.

13. No Guarantee of Employment. This Agreement does not represent a guarantee of
employment and does not alter any other terms of compensation, benefits, or
other employment conditions between the Corporation and the Participant. This
Agreement applies only to the specific parties listed herein and does not
pertain to any other employees. By signing below, both parties agree to the
terms and conditions of this award.

Signatures:

By signing below, I agree to and understand the terms and conditions of this
award:

 

   IBERIABANK Corporation

 

  

 

Date    (Authorized Signatory)

 

  

 

Date    Participant

 

5



--------------------------------------------------------------------------------

IBERIABANK CORPORATION

 

 

Designation of Beneficiary

 

 

In the event of my death or “Disability” within the meaning of the IBERIABANK
Corporation Phantom Stock Award Agreement (the “Agreement”), I hereby designate
the following person to be my beneficiary for these award(s) (within the meaning
of the Agreement) identified below:

 

   Name of Beneficiary:   

 

      Address:   

 

        

 

        

 

      Social Security No.:   

 

  

This beneficiary designation of mine relates to any and all of my rights under
the following awards:

 

  ¨ the                      award that I received pursuant to an award
agreement dated                  ,      between me and IBERIABANK Corporation
(the “Company”).

I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Phantom Stock Award Agreement(s) designated above, and shall
be effective from the date this form is delivered to the Company until such date
as I revoke this designation. A revocation shall occur only if I deliver to an
executive officer of the Company either (i) a written revocation of this
designation that is signed by me and notarized, or (ii) a designation of death
beneficiary, in the form set forth herein, that is executed and notarized on a
later date.

 

Date:  

 

Your Signature:  

 

Your Name (printed):  

 

 

6



--------------------------------------------------------------------------------

LOGO [g34890ex10_1pg7and8.jpg]   

Principal Life Insurance Company

Des Moines, Iowa 50392-0001

  

IBERIABANK CORPORATION

Phantom Stock Award Deferral Form

As a recipient of a Phantom Stock Award of XXX shares on DATE and eligible
participant in the IBERIABANK Corporation Deferred Compensation Plan, you NAME
have the option to defer some or all of your Phantom Stock Award using this
form. If you have not already done so, you should complete the forms that
address the Participant Information and Acceptance of the Plan, Account Set Up,
Acknowledgement of Plan Provisions, Reference Investment Election Form and
Beneficiary Election. Complete the document and print and/or sign your name at
the bottom of each page. Please refer to your Plan Summary and frequently asked
questions in your enrollment materials for definitions and details about the
Deferred Compensation Plan’s provisions.

Please contact Greg Rizzuto at 337-521-4041 or ext 214041 should you need
assistance with this form. Return all completed forms to the Greg Rizzuto in
Human Resources mail stop NI-HR-IBT5 or by regular mail: 200 W. Congress, 5th
Floor HR, Lafayette, LA 70501

Step 1 - Phantom Stock Deferral Election

 

¨ OPTION 1: I elect to receive cash payments of my Phantom Stock Award as it
vests. I understand that all vesting occurrences will result in a cash payment
of the vested portion of the award and will be treated as taxable income
processed through payroll.

 

¨ OPTION 2: I elect to defer all Phantom Stock Award vesting payments into the
IBERIABANK Corporation Deferred Compensation Plan as they occur. I understand
that I am electing not to receive cash payments resulting from vesting
occurrences and instead defer those assets into the IBERIABANK Corporation
Deferred Compensation Plan which will be handled in accordance with the
elections below in Step 2 and 3.

 

¨ OPTION 3: I elect to receive some of the Phantom Stock Award vesting payments
in cash and defer others in the following manner and handled in accordance with
the elections below in Step 2 and 3:

 

Vesting Occurrence

   % Vesting    

Payment Options

1st anniversary - Year 1

   0 %   N/A

2nd anniversary - Year 2

   16.667 %   ¨ Cash    ¨ Defer

3rd anniversary - Year 3

   16.667 %   ¨ Cash    ¨ Defer

4th anniversary - Year 4

   16.667 %   ¨ Cash    ¨ Defer

5th anniversary - Year 5

   16.667 %   ¨ Cash    ¨ Defer

6th anniversary - Year 6

   16.667 %   ¨ Cash    ¨ Defer

7th anniversary - Year 7

   16.667 %   ¨ Cash    ¨ Defer

Step 2 - Phantom Stock Account Set Up - (complete if Option 2 or 3 is selected
from above)

Allocate vested Phantom Stock amounts that are contributed to the IBERIABANK
Corporation Deferred Compensation Plan as they vest in the manner below.
Scheduled In-service installment distributions in process when a separation from
service occurs will be paid out in a lump sum or as indicated in Step 3

Retirement Account -             %

In-Service Account(s) - (Scheduled distributions can begin after the final
vesting occurrence on the 7th anniversary)

 

            %

           /        /                        to be paid as:    ¨ Lump sum    ¨
Annual installments for              years (Max 5 yrs)   

(Date payout begins)

        

            %

           /        /                        to be paid as:    ¨ Lump sum    ¨
Annual installments for              years (Max 5 yrs)   

(Date payout begins)

        



--------------------------------------------------------------------------------

LOGO [g34890ex10_1pg7and8.jpg]   

Principal Life Insurance Company

Des Moines, Iowa 50392-0001

  

IBERIABANK CORPORATION

Phantom Stock Award Deferral Form

Step 2 - Phantom Stock Account Set Up - (continued)

Education Account(s) - (Scheduled distributions can begin after the final
vesting occurrence on the 7th anniversary)

 

1.  

 

              (Name of Student)                            %   
        /         /                        to be paid as:    ¨ Lump sum   
¨ Annual installments for              years (Max 5 yrs)     
(Date payout begins)         

 

2.  

 

              (Name of Student)                            %   
        /         /                        to be paid as:    ¨ Lump sum   
¨ Annual installments for              years (Max 5 yrs)     
(Date payout begins)            100% (If incomplete, allocation will default to
100% Retirement Account)

Step 3 - Phantom Stock Distribution Elections - (complete if Option 2 or 3 is
selected from above)

Select one - if no selection is made distributions will be paid as a lump sum

Separation from Service on or after Seniority Date (Select one)

 

¨ Lump sum

  

 

OR

  

¨ Annual installments for             

years. Maximum of 5 years

  

 

OR

  

¨ $                      in a Lump Sum

with the remainder if any in Annual

Installments for              years

Maximum of 4 years

Disability (Select one)

 

¨ Lump sum

  

 

OR

  

¨ Annual installments for             

years. Maximum of 5 years

  

 

OR

  

¨ $                      in a Lump Sum

with the remainder if any in Annual

Installments for              years

Maximum of 4 years

Change in control (Select one – if no selection is made, you will not receive a
distribution upon a Change in Control of the Employer.)

 

¨ I do not choose to receive a distribution from the Plan following a Change in
Control of the Employer (distributions will be paid after other qualifying
distribution events – example: Separation from Service)

 

¨ I choose to receive a lump-sum distribution from the Plan following a Change
in Control of the Employer.

The Employer retains the right to terminate the Deferred Compensation Plan
Phantom Stock Award in the event of a Change of Control. Upon plan termination,
your account vested balance would be paid as a single lump sum regardless of the
option elected here.

The Employer has discretion to distribute a Participant’s vested balance at any
time after a payment event if the balance does not exceed the limit in
Section 402(g)(1)(B) of the Internal Revenue Code. The Participant’s entire
interest in the plan must be distributed in lump sum.

 

Signature:

 

                 

   Date:   

                     

  